                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                                     §
    In re:                                                           § Chapter 11
                                                                     §
    PES HOLDINGS, LLC, et al.,1                                      § Case No. 18-10122 (KG)
                                                                     §
                                            Debtors.                 § (Jointly Administered)
                                                                     §
                                                                     § Related Docket No. 555

                                              CERTIFICATE OF NO OBJECTION

             The undersigned hereby certifies that, as of the date hereof, he has received no answer,

objection or other responsive pleading to the Fourth Monthly Fee Statement of Katten Muchin

Rosenman LLP for Allowance of Administrative Claim for Compensation and Reimbursement of

Expenses as Counsel for Debtor Philadelphia Energy Solutions Refining and Marketing LLC for

the Period from July 1, 2018 Through August 7, 2018 [Docket No. 555] (the “Application”), filed

on September 18, 2018. The undersigned further certifies that a review of the Court’s docket in

these cases reflects that no answer, objection or other responsive pleading to the Application has

been filed. Pursuant to the Notice of Application, objections to the Application were to be filed

and served no later than October 9, 2018 at 4:00 p.m. (prevailing Eastern Time). Pursuant to the

Order (I) Establishing Procedures for Interim Compensation and Reimbursement of Expenses for

Retained of Professionals and (II) Granting Related Relief [Docket No. 216] entered on February

26, 2018, Debtor Philadelphia Energy Solutions Refining and Marketing LLC is authorized to pay

Katten Muchin Rosenman LLP $25,182.00 which represents 80% of the fees ($31,477.50)

requested in the Application for the period from July 1, 2018 through August 7, 2018, upon the


1     The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification number, are: PES
      Holdings, LLC (8157); North Yard Financing, LLC (6284); North Yard GP, LLC (5458); North Yard Logistics, L.P. (5952);
      PES Administrative Services, LLC (3022); PES Logistics GP, LLC (9202); PES Logistics Partners, L.P. (1288); PESRM
      Holdings, LLC (2107); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors’ service address
      is: 1735 Market Street, Philadelphia, Pennsylvania 19103.
filing of this certification and without the need for entry of a Court order approving the

Application.

Dated: October 11, 2018                  CHIPMAN BROWN CICERO & COLE, LLP
       Wilmington, Delaware

                                                /s/ William E. Chipman, Jr.
                                         William E. Chipman, Jr. (No. 3818)
                                         Mark D. Olivere (No. 4291)
                                         Hercules Plaza
                                         1313 North Market Street, Suite 5400
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 295-0191
                                         Facsimile:     (302) 295-0199
                                         Email:         chipman@chipmanbrown.com
                                                        olivere@chipmanbrown.com

                                                 —and—

                                         Steven J. Reisman
                                         Theresa A. Foudy
                                         KATTEN MUCHIN ROSENMAN LLP
                                         575 Madison Avenue
                                         New York, New York 10022-2585
                                         Telephone: (212) 940-8800
                                         Facsimile:    (212) 940-8776
                                         Email:        steven.reisman@kattenlaw.com
                                                       theresa.foudy@kattenlaw.com

                                         Counsel for the Debtor and Debtor-in-Possession
                                         Philadelphia Energy Solutions Refining and
                                         Marketing LLC




                                           -2-
